 1
                                                                      JS-6
 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 6
     COREY B. IVERSON, an individual,        )   Case No.: 5:17-cv-02473-JLS-KK
                                             )
 7                                           )   ORDER
                  Plaintiff,                 )
           vs.                               )   Assigned for all Purposes To;
 8                                           )   District Judge Josephine L. Staton and
     EARNHARDT CADILLAC, INC. an )               Magistrate Judge Kenly Kiya Kato
     Arizona corporation dba Earnhardt       )
 9                                           )
     Cadillac; AMERICREDIT                   )
10   FINANCIAL SERVICES, INC. doing )
     business as GM Financial of Arizona, a ))
11   Delaware corporation; 5. GENERAL )
     MOTORS, LLC a Delaware                  )
                                             )
12   corporation; and DOES 1-100             )
                  Defendants                 )
                                             )
13                                           )

14            Upon Joint Stipulation (ECF No. 55) and good cause shown,
15
     IT IS HEREBY ORDERED that the above case is dismissed; each party to bear
16
     their own fees and costs.
17

18                                                 JOSEPHINE L. STATON
     Dated: August 2, 2019                        ________________________
                                                  Hon. Josephine L. Staton
19                                                United States District Court
20



                                          ORDER- 1
